     Case 3:20-cv-00458 Document 7 Filed 07/08/20 Page 1 of 2 PageID #: 30



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION

CINDY VIRGINIA ALLMAN,                        )
                                              )
               Petitioner,                    )
                                              )
v.                                            )               Civil Action No. 3:20-00458
                                              )
J.D. SALLAZ,                                  )
                                              )
               Respondent.                    )


                                      TRANSFER ORDER

       On July 6, 2020, Petitioner, acting pro se, initiated a habeas action with this Court pursuant

28 U.S.C. § 2254. (Document Nos. 1 – 4.) This matter is assigned to the Honorable Robert C.

Chambers, United States District Judge, and it is referred to the undersigned United States

Magistrate Judge for initial screening and to make proposed findings and a recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). (Document No. 5.)

       The undersigned notes that Petitioner is incarcerated at Lakin Correctional Center and

challenges her State court conviction entered by the Circuit Court of Harrison County, West

Virginia. Lakin Correctional Center is located within the Southern District of West Virginia. The

Circuit Court of Harrison County, however, is located within the Northern District of West

Virginia. Title 28 U.S.C. § 2241(d) provides as follows:

       Where an application for a writ of habeas corpus is made by a person in custody
       under the judgment and sentence of a State court of a State which contains two or
       more Federal judicial districts, the application may be filed in the district court for
       the district wherein such person is in custody or in the district court for the district
       within which the State court was held which convicted and sentenced him and each
       of such district courts shall have concurrent jurisdiction to entertain the application.
       The district court for the district wherein such an application is filed in the exercise
       of its discretion and in furtherance of justice may transfer the application to the
      Case 3:20-cv-00458 Document 7 Filed 07/08/20 Page 2 of 2 PageID #: 31



       other district court for hearing and determination.

Petitions challenging a conviction are preferably heard in the district of conviction. Due to the

need for accessibility to evidence, records, and witnesses, the district of conviction is generally the

more convenient and appropriate venue under Section 2241(d). See Eagle v. Linahan, 279 F.3d

926, 933 n. 9 (11th Cir. 2001); Martin v. Johnson, 2009 WL 2434734, n. 1 (E.D.Va. Aug. 4, 2009).

The district of Petitioner’s conviction is the Northern District of Virginia, Clarksburg Division.

       In furtherance of justice, and pursuant to 28 U.S.C. § 1404(a), this matter is hereby

TRANSFERRED to the United States District Court for the Northern District of West Virginia,

Clarksburg Division, for further consideration. The Clerk is directed to transmit Petitioner’s file to

the Clerk of Courts at the United States District Court for the Northern District of West Virginia.

Petitioner is hereby NOTIFIED that this matter will be assigned a new case number and will be

assigned to a new judicial officer by the Clerk’s Office for the United States District Court for the

Northern District of West Virginia.

       The Clerk is directed to mail a copy of this Order to Petitioner.

       ENTER: July 8, 2020.




                                                  2
